Citation Nr: 1134413	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-16 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine from April 26, 2001, to July 19, 2006.

2.  Entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine from July 20, 2006.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1944 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In May 2006, the RO assigned a 10 percent evaluation for the Veteran's degenerative disc disease of the lumbar spine.  In the November 2006 decision, that rating was increased to 40 percent effective July 20, 2006.

This matter was previously remanded by the Board in September 2008 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had previously perfected an appeal for entitlement to an effective date earlier than July 20, 2006 for the grant of a 40 percent evaluation for degenerative disc disease of the lumbar spine.  Because the rating period on appeal encompasses the period prior to July 20, 2006, including consideration of the one year prior to receipt of the increased rating claim (received in April 2001), the contention is actually one for increased rating during an earlier period of rating claim rather for an actual earlier effective date.  The Veteran's request to appeal the "effective date" of July 20, 2006 for the assignment of the 40 percent rating reflects a contention for higher rating for earlier periods within the increased rating appeal period.  For these reasons, the issue currently on appeal is framed as one for increased (staged) rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As part of the increased rating claim, the Board will consider the entire appeal period to determine if entitlement to a higher rating occurred at any time during the rating period.

In the Board's September 2008 remand, we assumed jurisdiction over the issue of entitlement to a disability rating in excess of 30 percent for a right knee disability for the limited purpose of ordering the promulgation of a Statement of the Case.  Upon remand, the RO reviewed the claim and granted a staged disability rating, assigning a 60 percent disability rating effective in December 2007.  The RO then issued a Statement of the Case, including instructions as to how to perfect an appeal, if the Veteran so wished.  The Veteran did not file a substantive appeal.  Furthermore, there is no indication within the record to suggest VA has implicitly or explicitly waived the requirement that a timely substantive appeal be submitted.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, the RO's decision is final, and the Board has no authority to address the matter any further.

In an August 2009 statement, the Veteran inquired about the status of his appeal.  He stated that he was in need of help and he could not walk at all.  This statement could reasonably be construed as an implied claim for special monthly compensation.  Therefore, the implied claim is referred to the RO for appropriate action when the Veteran's claims file is returned to that office.


FINDINGS OF FACT

1.  From April 26, 2001, to July 19, 2006, the Veteran's degenerative disc disease of the lumbar spine was not characterized by moderate limitation of range of motion of the lumbar spine; there was no evidence of muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in the standing position.

2.  From September 26, 2003, to July 19, 2006, the Veteran's degenerative disc disease of the lumbar spine was not characterized by forward flexion of the thoracolumbar spine not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  From July 20, 2006, the Veteran's degenerative disc disease of the lumbar spine was not characterized by unfavorable ankylosis of the thoracolumbar spine.

4.  Mild incomplete paralysis of the sciatic nerve is shown from October 14, 2009, affecting both lower extremities.


CONCLUSIONS OF LAW

1.  From April 26, 2001, to July 19, 2006, the criteria for a disability evaluation in excess of 10 percent for the Veteran's degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).

2.  From July 20, 2006, the criteria for a disability evaluation in excess of 40 percent for the Veteran's degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).

3.  From October 14, 2009, the criteria for a separate 10 percent disability rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2010).

4.  From October 14, 2009, the criteria for a separate 10 percent disability rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must include the information that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2004 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in December 2008 pursuant to the Board's September 2008 remand.

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's lumbar spine condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Increased Ratings

1.  Evidence

The Veteran was seen for low back pain in November 2003 and March 2004.  He indicated that his pain had averaged 5/10 to 6/10 in severity, and reached as high as 9/10.  The pain was both sharp and dull at times, and was exacerbated by movement, activities of daily living, and stress.  It interfered with general activity, sleep, concentration, and enjoyment of life.

VA treatment records dated January 2005 reflect normal sensation to monofilament and light touch in both feet.

The Veteran was afforded a VA examination in July 2006.  He reported pain with soreness when he woke up in the morning.  Pain was usually 8/10 in severity, and sometimes flared to 9/10.  He denied any urinary or fecal incontinence.  He denied a history of falls and did not use a brace.  He treated his condition with Etodolac.  On examination, forward flexion was 30 degrees with the onset of pain at 10 degrees.  Extension was 20 degrees with the onset of pain at 10 degrees.  Right lateral flexion was 35 degrees without pain, and left lateral bending was 40 degrees without pain.  Right rotation was 30 degrees with the onset of pain at 20 degrees.  Left rotation was 35 degrees without pain.  The examiner indicated that the Veteran had about 50 percent functional loss due to a poor ability to stabilize himself in an upright position.  X-rays showed severe degenerative spondylosis.

The Veteran underwent a general VA examination in May 2007.  With respect to the lumbar spine, he reported having pain that was 9/10 in severity, with associated weakness and stiffness.  He denied any bed-bound episodes within the last 12 months.  He reported some numbness and tingling in his bilateral lower extremities.  He treated his condition with Lortab.  He utilized a cane and an electric scooter, and reported a history of 3 falls within the past 12 months.  He felt he could walk about 40 yards without resting.  On examination, the examiner noted an extremely kyphotic posture, with tenderness over the sacroiliac joints.  The Veteran was unable to stand and perform range of motion testing due to instability.  Leg strength was 4+ bilaterally, and deep tendon reflexes were diminished throughout.

X-rays dated May 2008 reflect moderate degenerative disc disease and spondylosis of the lumbar spine.  Additional records dated September 2008 indicate normal sensation in the bilateral feet.

The Veteran was afforded an additional VA examination in April 2009.  He reported a constant pain in his back, rated as 9/10 in severity.  He also had associated stiffness.  Bending exacerbated his condition, and he often had difficulty getting out of bed.  He treated his condition with Ultram, which provided minimal relief.  He did not use a back brace, but ambulated with a walker, crutches, and wheelchair.  He denied any history of radiating pain in the legs or incapacitating episodes.  On examination, the Veteran was unable to perform range of motion testing while standing.  In a seated position, forward flexion was about 40 degrees and lateral flexion was about 25 degrees bilaterally.  There was no spasm noted, though there was some tenderness over the lumbosacral spine.  Deep tendon reflexes were present.  The examiner noted that no radicular symptoms were present, but no other detailed examination of the spine was feasible.  X-rays revealed severe degenerative changes with marginal osteophytes.

The Veteran underwent an Aid and Attendance examination in October 2009.  With respect to the lumbar spine, there was no indication of spasm, atrophy, guarding, tenderness, or weakness.  The Veteran denied any radiating pain, urinary or fecal incontinence, numbness or incapacitating episodes.  He reported some leg or foot weakness.  Forward flexion was 20 degrees to 50 degrees, and extension was +20 degrees with no range of motion.  Left lateral flexion was 15 degrees and right lateral flexion was 25 degrees.  Rotation was 20 degrees bilaterally.  While there was pain on motion and following repetitive motion, the examiner was unable to test the level of additional limitation.  The Veteran was unable to stand independently  and was in extreme pain during testing.  There was no ankylosis of the thoracolumbar spine.  Sensation in the bilateral lower extremities was 1/2 to vibration, pain, and light touch.  Sensation was 2/2 to position sense.  Knee jerk reflexes were 1+, and ankle jerk reflexes were absent.  

2.  Applicable Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  In this case, the Veteran is service-connected for several conditions that are not on appeal.  Therefore, the Board's analysis will focus on symptoms specifically associated with the Veteran's lumbar spine condition.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345- 54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's service-connected low back disorder disability under both the former and revised criteria pertaining to ratings of the spine, under the applicable time periods.

a.  Old Criteria

Prior to September 2003, Diagnostic Code 5292 pertained to limitation of motion of the lumbar spine.  A rating of 10 percent was warranted for slight limitation of motion of the lumbar spine; a 20 percent rating was warranted for moderate limitation of the lumbar spine; and a 40 percent rating was warranted for severe limitation of the lumbar spine.  See 38 C.F.R. Part 4, Diagnostic Code 5292 (2002).

The words "slight, " "moderate," and "severe" as used in the various Diagnostic Code's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under Diagnostic Code 5295, lumbosacral strain was evaluated as noncompensable with slight subjective symptoms only; 10 percent disabling with characteristic pain on motion; 20 percent disabling with muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in the standing position; and 40 percent disabling with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5289, favorable ankylosis of the thoracolumbar spine warranted a 40 percent disability rating, and unfavorable ankylosis warranted a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Based on the evidence of record, a rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine is not warranted prior to July 20, 2006.  The evidence for this period of time is limited to complaints and treatment for low back pain.  Range of motion and other findings relevant to the applicable rating criteria were not recorded.  A higher rating requires moderate limitation of motion for the lumbar spine, muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in the standing position, or ankylosis.  While the Veteran reported high levels of pain associated with his condition, the aforementioned symptoms were not demonstrated.  Therefore, a higher rating prior to July 20, 2006 is not appropriate.

From July 20, 2006, the Veteran was assigned a 40 percent rating.  Under the old criteria, a higher rating requires unfavorable ankylosis, which the Veteran does not have, as no ankylosis is shown at any point during the appeal period.  Although the Veteran's condition is severe, he did demonstrate some functional range of motion during his VA examinations.  The October 2009 VA examiner specifically stated that no ankylosis was present.  Therefore, a higher rating based on ankylosis is not appropriate.

b.  New Criteria

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).

Under the General Rating Formula, the regulations provide, in pertinent part, for a higher 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1):  For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

As noted, neurologic abnormalities are rated separately.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, with no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.38 C.F.R. § 4.124a, Diagnostic Code 8520.  The provisions of Diagnostic Code 8620 refer to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  

Based on the evidence of record, a rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine is not warranted under the new criteria for the time period between September 26, 2003, and July 20, 2006.  As noted above, the evidence for this period is limited to complaints and treatment for low back pain.  Range of motion and other findings relevant to the applicable rating criteria were not recorded.  A higher rating requires forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While the Veteran reported high levels of pain associated with his condition, the aforementioned symptoms were not demonstrated.  Therefore, a higher rating prior to July 20, 2006 is not appropriate.

The Board notes that there also no evidence of incapacitating episodes or neurologic abnormalities during this period.  Therefore, a rating based on incapacitating episodes, or separate ratings for neurologic abnormalities, is not warranted.

From July 20, 2006, the Veteran was assigned a 40 percent rating.  A higher rating requires unfavorable ankylosis of the thoracolumbar spine.  As discussed above, however, the evidence of record does not demonstrate any findings of ankylosis.  Indeed, the October 2009 VA examiner specifically stated that ankylosis was not present in the thoracolumbar spine.  Therefore, a higher rating on this basis is not warranted.

The Board has also considered a rating based upon incapacitating episodes.  However, the evidence during the period on appeal does not reflect any incapacitating episodes, and the Veteran denied a history of such episodes during his VA examinations.

Finally, the Board has considered separate ratings for neurologic abnormalities.  In May 2007, the Veteran reported some numbness and tingling in the bilateral lower extremities.  On examination, deep tendon reflexes were diminished.  However, subsequent VA treatment records documented normal sensation in the feet, and the April 2009 VA examiner stated that there were no radicular symptoms.  In October 2009, however the Veteran had diminished sensation and knee reflexes.  Ankle reflexes were not tested due to the Veteran's braces.  Strength in the hips and knees was 3/5.  Based on these findings, the Board finds that separate 10 percent ratings are warranted for symptoms in the Veteran's bilateral lower extremities under Diagnostic Code 8520, which contemplates "mild" incomplete paralysis of the sciatic nerve.  These ratings are effective from October 14, 2009, the date of the Veteran's Aid and Attendance examination.  Prior to that examination, the evidence, which consisted of subjective reports of numbness and some diminished reflexes, did not reflect "mild" incomplete paralysis of the sciatic nerve sufficient to warrant a compensable rating.  From October 14, 2009, ratings in excess of 10 percent are not warranted, as the Veteran's symptoms do not demonstrate more than mild incomplete paralysis as contemplated by the Rating Schedule.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as back pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology reflects impairment consistent with the assigned ratings.

3.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine condition with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for his lumbar spine.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine from April 26, 2001, to July 19, 2006, is denied.

A disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine from July 20, 2006 is denied.

A separate 10 percent rating for right leg radiculopathy is granted from October 14, 2009, subject to the laws and regulations governing the award of monetary benefits.

A separate 10 percent rating for right leg radiculopathy is granted from October 14, 2009, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


